Defendant in error was employed by plaintiff in error as a common laborer in the construction of the United States post office in Knoxville, and was paid twenty-two and a half cents per hour for his work. After receiving this stipulated wage, he brought this suit before a justice of the peace to recover additional compensation; his claim being that the work to which he was assigned carried a wage scale of forty cents per hour. Plaintiff in error filed its plea in abatement, based upon the fact that defendant in error had not referred the claim to the Secretary of Labor, as required by Act of Congress passed March 3, 1931 (40 U.S.C.A., section 276a). The circuit judge overruled the plea in abatement, and on the trial of the case entered judgment in favor of defendant in error in the sum of $94.73. On appeal, the Court of Appeals reversed this judgment and dismissed the case.
The case is now before this court on petition for certiorari
filed by William L. Anderson, defendant in error.
The assignments of error are to the effect that the act of Congress above mentioned has no application because of the circumstance that no controversy over wage scale is presented; the assertion being that the work to which petitioner was assigned fell under the classification of steel worker, carrying compensation at the rate of forty cents per hour.
It appears that A.W. Kutsche  Co., plaintiff in error, paid petitioner all that it agreed to pay him. If he is entitled to additional compensation, it must be by virtue of said act of Congress. Hence it necessarily follows that the controversy is one that must be submitted to the Secretary of Labor for decision.
Certiorari denied. *Page 100